Broyles, J.
1. This was an action to recover damages for b-each of a contract and, under the facts of the case, the court erred in excluding the testimony of the plaintiff as to the loss of profits.
2. The court erred in excluding the letter written by the defendant to the plaintiff, as it was admissible for the purpose of explaining an ambiguous statement in the written contract entered into by the parties.
3. It was error to exclude the evidence of the plaintiff that there were no logs on the mill yard when he stopped sawing.
4. The court erred in granting a nonsuit.
6. The assignments of error not referred to in the brief of counsel for the plaintiff in error are deemed abandoned. Judgment reversed.